DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it appears on more than a single page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 82, 83 and 88 is objected to because of the following informalities:  In regard to claims 82 and 83, clear and proper antecedent basis for the “sealant reservoir” (line 1) should be defined.  In regard to claim 88, the phrase “(i) single bevel tip (ii) multi-bevel tip” (lines 1 and 2) is not grammatically correct since it is merely a run-on phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 77-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 77, Applicant’s use of alternate language (i.e. “optionally”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the Office suggests avoiding the use of alternate language.

	In regard to claim 81, a “group consisting of (i) an oval” (lines 1 and 2) is inaccurate since a single item does not define a “group”;  clarification is respectfully requested.

In regard to claim 89, Applicant’s use of alternate language (i.e. “optionally”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the Office suggests avoiding the use of alternate language.

In regard to claim 90, Applicant’s use of alternate language (i.e. “optionally”) in line 1 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the Office suggests avoiding the use of alternate language.

In regard to claim 100, the claim depends from canceled “claim 21” (line 1) which renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 77-80 and 82-103 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balbierz (US 6,770,070).
The Balbierz reference discloses a lung biopsy apparatus (see at least Figure 2, 4A and 4B) comprising a housing including a housing sheath 112 and a tissue introducer (proximate reference numeral 16 in Fig. 4B) located within the housing sheath including a tissue introducer sheath 112’ with a port located 23 in a sidewall of the tissue introducer, as claimed.
In regard to claim 79, a seal would be implied due to the undesired significance (i.e. potential deadliness to the patient) of any sort of gas leak from the housing.
In regard to claims 80, 82 and 83, see syringe arrangement in Figure 3A and the associated source of sealant 30 which could be considered a reservoir as claimed.
In regard to claim 88, see various bevel tips in Figures 5D-5K.
In regard claims 90-103, the method as claimed would be inherent during normal use and operation of the device.
In regard to claim 97, see the polymer sealant described in the full paragraph bridging columns 20 and 21 which at its least fall within the claimed group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz (US 6,770,070).
The Balbierez reference discloses a lung biopsy device (supra), but fails to disclose the port as being oval shaped.  It would have been an obvious matter design choice to make the port oval shaped, since Applicant has not disclosed that shape of the port solves any stated problem or is for a particular purpose and it appears that the invention would perform equally as well regardless whether the port was circular or oval in shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Miller, Ericson et al., Fisher et al., and Janzen references pertain to various lung procedure devices with similarities to that of Applicant’s.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649